DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 2/25/2022
The Amendments correct the previous informalities, and therefore the previous objections are withdrawn.
The Amendments overcome the previous prior art rejections of record, but necessitate new consideration as the scope has significantly changed. Upon new consideration:
	Claims 1 and 4 are rejected over Tengesdal (US 5390703) in view of Masen (US 20110001077), as explained in the new 103 rejections below;
	Claim 3 is rejected over Tengesdal/Masen in view of Lowe et al (US 2596419), as explained in the new 103 rejection below; and
	Claim 2 is found to contain allowable subject matter, as explained below.
As the Amendments warrant new rejections, the applicant’s arguments regarding the previous prior art rejections have been considered but are moot as they do not pertain to the current rejections.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tengesdal (US 5390703) in view of Masen (US 20110001077).

Regarding claim 1, Tengesdal (FIGs 1-2) discloses “A flow control valve, comprising:
a housing (1) including a valve chamber (interior of 1), an inlet port (1”) extending from the valve chamber, an outlet port (1’) extending from the valve chamber, and a valve seat (5);
a valve body (11) disposed in the valve chamber and configured to move axially (see FIGs 1-2) to close and open the valve seat (FIGs 1-2);
a spindle (2) imparting an axial reciprocation of the valve body (see FIGs);
a backlash preventive spring (12) comprising a coil spring (12) positioned between the housing and the valve body (between right end of 11 and left end of 1, therefore seen to be between the housing and valve body), wherein the backlash preventive spring is configured to bias the valve body away from the valve seat (biases 11 to the right, away from 5) to prevent backlash of the spindle (understood to oppose movement of 11 in the closing direction); and
a spring supporting device (10’) formed on the housing (abuts 1 via 5 in FIG 1), wherein the spring support device includes a spring seating surface (outer edge of 10’) configured to contact and receive a coil end of the backlash preventive spring (left end of 12), and
wherein the spring seating surface is spaced from the valve seat in an opening direction of the valve body in an axial direction of the valve chamber (12 is spaced to the right of 5 via 10, which is also the opening direction from FIG 1>2).”
Tengesdal is silent regarding “an actuator including a rotatable output shaft;
a feed screw mechanism configured to convert a forward and a reverse rotational motion of the output rotational shaft to an axial reciprocation of the valve body.” Tengesdal clearly necessitates a means to reciprocate spindle 2.
	Masen (FIGs 5-7) teaches a reciprocating valve having a spindle 48 analogous to Tengesdal, and comprising an actuator 40 having a rotatable output shaft 46 screwed to the spindle (read on “feed screw mechanism”), such that forward/reverse rotation of 46 provides axial reciprocation for 48 and therefore the valve (paragraph 41).
Therefore it would have been obvious, before the effective filing date, to modify the valve actuation means of Tengesdal with “an actuator including a rotatable output shaft;
a feed screw mechanism configured to convert a forward and a reverse rotational motion of the output rotational shaft to an axial reciprocation of the valve body”, as taught by Masen, as Tengesdal clearly requires a means for axially moving the spindle, and providing a known means to do so would be within routine skill in the art. One benefit would be to provide an actuation having selective control for precise displacement of the spindle.

Regarding claim 4, Tengesdal (FIGs 1-2) discloses “wherein the spring support device is positioned around the valve seat (10’ is positioned in the vicinity of [and therefore “around”] 5; claim not seen to require the support device to surround an exterior of the valve seat).”

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tengesdal/Masen in view of Lowe et al (US 2596419).

Tengesdal (FIGs 1-2) further discloses “wherein the spring supporting device includes a guide surface (outer wall of 10’ read on “guide surface” as it provides a transverse [relative to axis 3] fixture to 11, guiding it in the axial direction)…”
Tengesdal/Masen are further silent regarding “… [a guide surface] that is inclined outward in a radial direction of the valve chamber at a distance from the valve seat in the axial direction of the valve chamber.” The shape of Tengesdal 10’ has a constant diameter along its outer wall “guide surface”.
	Lowe (FIG 1) teaches a reciprocating valve component 20 (structurally analogous to 10’ of Tengesdal) having a flat end face (like the left end face of Tengesdal 10’) but also having an incline along its outer wall (see FIG 1, 20 increases in diameter from bottom to top).
	Therefore it would have been obvious, before the effective filing date, to modify the shape of the spring supporting device of Tengesdal/Masen to have a tapered outer wall as taught by Lowe, such that the combination includes “… [a guide surface] that is inclined outward in a radial direction of the valve chamber at a distance from the valve seat in the axial direction of the valve chamber”, as providing an alternative shape to achieve the same expected result (valve would still operate the same, as the taper is slight) would be within routine skill in the art. One benefit would be to provide a shape known to propagate laminar flow in the art (by having a smoother outer edge, in the scenario of Tengesdal FIG 3), increasing flow consistency through the valve.

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 2, closest prior art of record Tengesdal/Masen is further silent regarding “wherein the spring supporting device comprises a plurality of circumferentially spaced ribs positioned about the valve chamber, wherein the spring seating surface is defined on one or more of the plurality of ribs, and wherein the plurality of ribs are engaged with the coil end of the backlash preventive spring” along with intervening limitations.
	This isolated feature is disclosed by Speer et al (US 20040176136) and Weldon (US 6843271). However, none of these references discloses the entirety of intervening claim 1. 
	Lastly, it would not be obvious to modify Tengesdal/Masen with either of the teaching references, as such modification would warrant undue hindsight reasoning.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753